On May 15,1995, the Supreme Court of the United States ordered and adjudged that the judgment of this court entered in this cause on September 9, 1994, Hyde v. Reynoldsville Casket Co. (1994), 68 Ohio St.3d 240, 626 N.E.2d 75, be reversed and that this cause be remanded to this court for further proceedings not inconsistent with the opinion of the Supreme Court of the United States. Accordingly, upon further consideration, effective June 21, 1995,
IT IS ORDERED by the court that the judgment entered by this court on February 9, 1994, wherein the judgment of the Court of Appeals for Ashtabula County was reversed, be, and hereby is, reversed, consistent with the opinion of the Supreme Court of the United States. See Reynoldsville Casket Co. v. Hyde (1995), 514 U.S. -, 115 S.Ct. 1745, 131 L.Ed.2d 820.
It is further ordered that the appellees recover from the appellant their costs herein expended; that a mandate be sent to the Court of Common Pleas of Ashtabula County to carry this judgment into execution; and that a copy of this entry be certified to the Clerk of the Court of Appeals for Ashtabula County for entry.